     Case 3:19-cr-00581-B Document 79 Filed 09/13/21    Page 1 of 11 PageID 194



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §      No. 3:19-cr-581-B (1)
MARIA TERESA LUEVANO,                     §
                                          §
              Defendant.                  §

           MEMORANDUM OPINION AND ORDER OF DETENTION

        In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated July 28, 2021, United States

District Judge Jane J. Boyle has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Maria Teresa Luevano should not be detained under 18 U.S.C. § 3143(a)(2) and

whether it has been shown by clear and convincing evidence that Defendant Maria

Teresa Luevano is not likely to flee or pose a danger to any other person or the

community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 71.

                                   Background


        Defendant is set for sentencing before Judge Boyle on October 14, 2021. See

Dkt. No. 70. A[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries




                                         -1-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21           Page 2 of 11 PageID 195



governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On October 15, 2019, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 10.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds




                                           -2-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21           Page 3 of 11 PageID 196



there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant, as ordered, filed a motion for continued pretrial release in which

he identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that she

contends justify her continued release post-conviction and in which she addresses

whether she is likely to flee or pose a danger to any other person or the community if

released under 18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 77.


      The Court held a hearing on September 13, 2021 on the matters referred by

Judge Boyle, at which Defendant appeared in person and through counsel and the

government=s counsel appeared.


                           Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because she has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. § 841. See Dkt. Nos. 64, 69, & 70. That is Aan offense in a case

described in subparagraph (A) ... of subsection (f)(1) of section 3142,@ specifically, Aan




                                           -3-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21         Page 4 of 11 PageID 197



offense for which a maximum term of imprisonment of ten years or more is prescribed

in the Controlled Substances Act (21 U.S.C. 801 et seq.).@


      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2)

unless he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C.

' 3145(c). Release of Aa person who has been found guilty of an offense in a case

described in [18 U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of

sentence@ requires that Athe judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any other person or the

community.@ 18 U.S.C. ' 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016) (AThe decision to detain Jacqueline after conviction is a

common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. ' 3143.@); United States v. Lopez, 504 F. App=x 297,

298 (5th Cir. 2012) (AA defendant who has been convicted >shall ... be detained=

pending sentencing >unless the judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of any other person

or the community if released.= Thus, there is a presumption against release pending

sentencing.@ (footnotes omitted)). As the United States Court of Appeals for the Fifth

Circuit has repeatedly recognized, Federal Rule of Criminal Procedure 46(c) and

Section 3143(a)(1) impose a burden on a convicted defendant seeking release pending

sentencing to show by clear and convincing evidence that she or he is not a flight risk




                                          -4-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21         Page 5 of 11 PageID 198



or a danger to the community. See 18 U.S.C. ' 3143(a)(1); FED. R. CRIM. P. 46(c) (AThe

burden of establishing that the defendant will not flee or pose a danger to any other

person or to the community rests with the defendant.@); United States v. Lockett, 549

F. App=x 269 (mem.), No. 13-11097, 2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that she can, satisfy

the Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion

for acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to

[18 U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in

[18 U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person=s detention would not be appropriate.@ As reflected in the

Report and Recommendation Concerning Plea of Guilty [Dkt. No. 69], Section 3145(c)

provides an alternative basis for pre-sentencing release under Aexceptional

circumstances,@ so long as Defendant also makes the required showing under Section

3143(a)(1) and 3143(a)(2)(B) – that is, by clear and convincing evidence that

Defendant is not likely to flee or pose a danger to the safety of any other person or




                                          -5-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21         Page 6 of 11 PageID 199



the community if released under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing.

See United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991).


      The Court finds that Defendant has made the required showing that she is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in her motion for continued post-

conviction release, the “government did initially move to detain Mrs. Luevano, but

withdrew that motion on October 15, 2019 and she was ordered released on

conditions,” and she “has complied with each of those conditions for almost two years.”

Dkt. No. 77 at 1. According to Defendant, “[c]lear and convincing evidence exists to

show that Ms. Luevano is not a flight risk or danger to the community, and the best

evidence of this is her performance on pre-trial supervision over the past two years.

She has had no violations. Ms. Luevano also has close to ties to the community as her

daughter recently gave birth to the defendant’s granddaughter. Ms. Luevano has

maintained employment by working as a cashier at a grocery store. She is a 57-year-

old female with no prior criminal history.” Id. at 2.


      The issue of Defendant=s presentencing release therefore turns on whether Ait

is clearly shown that there are exceptional reasons why [Defendant=s] detention

[pending sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of

that showing, Defendant explains that she “is a 57-year old female. Her health is not

ideal. She was recently diagnosed with a fatty liver and she suffers from high




                                          -6-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21          Page 7 of 11 PageID 200



cholesterol. Because of these conditions, remaining on release would allow her to

receive appropriate medical care until her sentencing date..” Dkt. No. 77 at 3. At the

hearing, Defendant’s counsel also proffered that Defendant’s adult son was arrested

today and that she would like to remain on release to assist him with obtaining bond.


      The government took the position that Defendant’s stated reasons do not

establish exceptional circumstances under 18 U.S.C. § 3145(c).


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an

avenue for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at

1240. The United States Court of Appeals for the Second Circuit offers a working

definition of Aexceptional reasons@: Aa unique combination of circumstances giving rise

to situations that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494,

497 (2d Cir. 1991). That court also explained that, in assessing reasons proffered as

the basis for release under Section 3145(c), Aa case by case evaluation is essential.@

Id. The United States Court of Appeals for the Eighth Circuit has similarly explained

that A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United

States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted).




                                           -7-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21     Page 8 of 11 PageID 201



      One court has explained that, Ato avoid emasculating the mandatory detention

statute[,] >exceptional reasons review is limited to determining whether remanding

the defendant to custody until sentencing would be tantamount to subjecting

individuals to unjust detention.=@ United States v. Thomas, No. 10-cr-229, 2010 WL

3323805, at *2 (D.N.J. Aug. 20, 2010) (quoting United States v. Christman, 712 F.

Supp. 2d 651, 655 (E.D. Ky. 2010)).




                                       -8-
   Case 3:19-cr-00581-B Document 79 Filed 09/13/21       Page 9 of 11 PageID 202



      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      The facts that Defendant urges as exceptional circumstances, including her

compliance with her conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant=s proffered reasons for continuing her

release do not individually or collectively give rise to a situation that is out of the

ordinary.


                                          -9-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21         Page 10 of 11 PageID 203



      As to a defendant=s age and health issues, A>[c]ourts have found that chronic

medical conditions are not exceptional reasons justifying release.=@ United States v.

Varney, Crim. No. 12-09-ART-HAI-(1), 2013 WL 2406256, at *5 (E.D. Ky. May 31, 2013)

(quoting United States v. Parker, No. 1:10-CR-28, 2011 WL 672309, at *2 (E.D. Tenn.

Feb 18, 2011). But courts have explained that A[a]n acute need for medical care, on the

other hand, may justify release,@ such as where a defendant needs dialysis treatment

and surgery or presents with an illness that is sufficiently grave or a course of

treatment that makes detention inappropriate. Parker, 2011 WL 672309, at *2.


      Courts have denied release where, A[a]lthough Defendant=s medical conditions

are serious, they are not beyond the ability of the United States Marshals Service [] to

manage.@ Varney, 2013 WL 2406256, at *5. AA chronic medical condition controlled by

medication is generally not an exceptional reason justifying release,@ where A[a] chronic

condition will be present whenever the defendant is incarcerated, so it does not provide

a unique reason why pre-sentencing detention would be inappropriate.@ Id. at *1. That

is the case here.


                                     Conclusion


      Accordingly, the Court finds that it has not been clearly shown that there are

exceptional circumstances under 18 U.S.C. ' 3145(c) why Defendant Maria Teresa

Luevano should not be detained under 18 U.S.C. ' 3143(a)(2), and so Defendant Maria

Teresa Luevano will be detained pending sentencing.



                                          -10-
  Case 3:19-cr-00581-B Document 79 Filed 09/13/21       Page 11 of 11 PageID 204



      It is therefore ORDERED that Defendant Maria Teresa Luevano be committed

to the custody of the Attorney General and United States Marshal for further

proceedings.


      It is ORDERED that Defendant Maria Teresa Luevano, while being so held, be

afforded reasonable opportunity for private consultation with counsel.


      SO ORDERED.

      DATED: September 13, 2021




                                          DAVID L. HORAN
                                          UNITED STATES MAGISTRATE JUDGE




                                         -11-
